RESOLUCIÓN
Mediante sendas resoluciones emitidas el pasado 21 y 23 de agosto de 2011, este Tribunal determinó que tanto el 22 como el 24 de agosto de 2011 se considerarían días fe-riados y cualquier término por vencer durante esos días se extendería hasta los días 23 y 25 de agosto de 2011, respectivamente.
No obstante dicha determinación, el Tribunal toma co-nocimiento judicial de que debido al paso de la tormenta Irene por Puerto Rico, Vieques y Culebra, los servicios esenciales de energía eléctrica, agua, alcantarillado y telé-fono han sido interrumpidos en toda la Isla. Esta situación ha impedido a los abogados y abogadas preparar sus escri-tos, recursos, comparecencias y otros documentos judicia-les y la reproducción de éstos para poder presentarlos una vez se reanudaran las labores judiciales a través de toda la Isla. En estas circunstancias, la mera extensión de los tér-minos por vencer durante los días que los Tribunales per-manecieron cerrados, según aprobado en las Resoluciones del 21 y 23 de agosto de este año, no ha representado una *728solución justa ante las necesidades de la ciudadanía de ac-ceso a los tribunales mediante sus representantes legales.
De hecho, la Sociedad para Asistencia Legal ha presen-tado una Comparecencia Especial en la que solicita que extendamos los términos para presentar los escritos judi-ciales debido a que la sede de su División de Apelaciones ha estado sin servicio de electricidad durante casi toda esta semana.
Para remediar esta situación, al amparo de la Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. V, y de la Re-gla 249 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y de acuerdo con nuestra facultad de reglamentar los procedi-mientos judiciales en situaciones de emergencia como la ocurrida en esta semana, se decretan suspendidos todos los términos dispuestos en las distintas leyes, reglas o regla-mentos aplicables a los procedimientos y trámites judicia-les que vencían entre el lunes 22 de agosto y el viernes 26 de agosto de 2011, inclusive. Dichos términos vencerán el lunes 29 de agosto de 2011.

Se instruye a la Secretaria del Tribunal Supremo, Leda. Aida Ileana Oquendo Graulau, a que tome las medidas co-rrespondientes para la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo